Citation Nr: 0410283	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  00-05 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to reopen the 
claim for service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to April 1970.  
The veteran had active duty for training from March 29, 1986 to 
April 5, 1986, with unverified periods of active duty training 
from October 1990 to "continuing."

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), which determined that 
new and material evidence had not been presented to reopen the 
previously denied claim for service connection for a left knee 
disability.


REMAND

In this case, the veteran seeks to reopen the previously denied 
claim for service connection for a left knee disability.  However, 
a preliminary review of the record has underscored aspects of the 
veteran's appeal which require resolution prior to the Board's 
review of this case.  

Of record is an October 2003 VA radiology report that pertains to 
the claimed left knee disability.  That report references a 
clinical visit in August 2003.  A report of the corresponding 
clinical evaluation has not been associated with the claims file.  
It would therefore appear that there is additional medical 
evidence relevant to the issue on appeal which has not been 
obtained.  It is the opinion of the Board that an attempt should 
be made to obtain such medical evidence.

With regard to the October 2003 report, the Board notes that the 
veteran was informed in February 2004 that his appeal was being 
certified to the Board.  He was informed that he had 90 days from 
the date of the letter to submit additional evidence.  The 
referenced VA radiology report was received by the RO in February 
2004, within the 90-day period and forwarded to the Board in March 
2004.  A waiver of RO consideration of this evidence was not 
submitted.  The Board finds that the evidence is "pertinent" to 
the issue of entitlement to service connection for a left knee 
disability, and must be referred to the RO for review and 
preparation of a Supplemental Statement of the Case.  38 C.F.R. § 
20.1304(c) (2003).

Additionally, the record discloses that the veteran submitted a 
request to the RO for an "administrative hearing" in this matter 
in May 2000.  It does not appear that any action was taken on this 
request prior to certification of this matter to the Board.  The 
RO should contact the veteran to clarify the nature of his hearing 
request and take the appropriate action to schedule the requested 
hearing.  

In consideration of the foregoing, the Board has determined that 
further development is warranted in this matter prior to the 
Board's review.  Accordingly, to ensure due process and provide 
the veteran full consideration of his appeal, this case is 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C. for the following action:

1.  The RO must review the claims file and ensure that all 
obligations under the Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); and 38 C.F.R. § 3.159(b) (2003).  See also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

2.  The RO should take all appropriate action to verify the 
veteran's service and duty status from October 1990 to the 
present, and to designate periods of active duty for training and 
inactive duty for training.  The RO should obtain all available 
service medical records for the veteran not already of record.

3.  The RO should obtain and associate with the claims file all 
treatment records from the Ponce VA medical center relating to 
treatment the veteran received for his left knee disorder 
subsequent to January 2003, to include a copy of the August 2003 
clinical examination report referenced in the October 2003 
radiology report.

4.  The RO should contact the veteran in order to clarify his 
hearing request for an "administrative hearing" and take the 
appropriate action to schedule a personal hearing in this matter 
in accordance with applicable procedures under 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.700 (2003).  The RO should also 
inform the veteran that he has the option of participating in a 
videoconference hearing before a member of the Board. 

5.  Thereafter, the RO should readjudicate the issue on appeal.  
If the determination remains unfavorable to the veteran, he and 
his representative should be furnished a supplemental statement of 
the case which addresses all evidence associated with the claims 
file since the last statement of the case.  The veteran and his 
representative should be afforded the applicable time period in 
which to respond.  

The case should then be returned to the Board for further 
appellate review, if in order.  The Board intimates no opinion, 
legal or factual, as to the ultimate disposition warranted in this 
matter.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





